UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7111



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUDOLPH ALI CHAMBLEE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-06-140)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rudolph Ali Chamblee, Appellant Pro Se.     Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rudolph Ali Chamblee seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken to this court from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2255 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”      Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). We have reviewed the record and conclude

for the reasons stated by the district court that Chamblee has not

made a requisite showing.   See United States v. Chamblee, No. CR-

06-140 (E.D. Va. filed May 17, 2002 & entered May 20, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                 2